 
 
Exhibit 10.25




 
SALE, CONTRIBUTION AND ASSIGNMENT AGREEMENT
 
THIS SALE, CONTRIBUTION AND ASSIGNMENT AGREEMENT (this “Agreement”), dated as of
September 1, 2010, is between AMERICA FIRST TAX EXEMPT INVESTORS, L.P., a
Delaware limited partnership (“ATAX”) and ATAX TEBS I, LLC., a Delaware limited
liability company (the “Sponsor”).
 
W I T N ES S E T H :
 
Capitalized terms used herein and not otherwise defined in this Agreement shall
have the meanings set forth in the Bond Exchange, Reimbursement, Pledge and
Security Agreement, dated as of September 1, 2010 (the ”Reimbursement
Agreement”), between the Federal Home Loan Mortgage Corporation (“Freddie Mac”)
and the Sponsor.
 
WHEREAS, ATAX is the sole economic member of the Sponsor;
 
WHEREAS, ATAX is the owner of certain multifamily housing revenue bonds listed
on Schedule I hereto (the “Bonds”);


WHEREAS, concurrently with delivery of this Agreement, ATAX is causing the
Sponsor to deposit certain of the Bonds with The Bank of New York Mellon Trust
Company, N.A., as custodian (the “Custodian”), pursuant to a Custody Agreement,
dated as of the date hereof (the “Custody Agreement”), in exchange for senior
custodial receipts (the “Senior Custodial Receipts”) and subordinate custodial
receipts (the “Subordinate Custodial Receipts” and, together with the Senior
Custodial Receipts, the “Receipts”);


WHEREAS, concurrently with delivery of this Agreement, ATAX is causing the
Sponsor, pursuant to the Reimbursement Agreement, to deposit certain of the
Bonds and the Senior Custodial Receipts (collectively, the “Deposited Assets”)
with Freddie Mac in exchange for two or more series of certificates
(collectively, the “Certificates”) evidencing undivided beneficial interests in
the Deposited Assets related to the series of certificates;
 
WHEREAS, pursuant to the Credit Enhancement, Freddie Mac has agreed to guaranty
certain payments due on the Class A Certificates;
 
WHEREAS, ATAX desires to cause the Class A Certificates to be sold to investors
and to have Freddie Mac guaranty payments due on the Class A Certificates and to
have the Sponsor retain the Class B Certificates;
 
WHEREAS, ATAX will gain substantial benefit by causing the Sponsor to enter into
the transactions contemplated by the Reimbursement Agreement; and
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration and the mutual terms and covenants contained herein, the
parties hereto agree as follows:
 
Section 1. Definitions.  As used in this Agreement, the following terms shall,
unless the context otherwise requires, have the following meanings (such
meanings to be equally applicable to the singular and plural forms of the terms
defined):
 
“Agreement” means this Sale, Contribution and Assignment Agreement and all
amendments hereof and supplements hereto.
 
“Closing Date” means September 2, 2010.
 
“Sponsor Documents” has the meaning given to such term in the Reimbursement
Agreement.
 
Section 2. Sale, Contribution and Assignment.  For value received, ATAX does
hereby, effective as of the Closing Date, sell, contribute, assign, transfer and
otherwise convey, or cause to be sold, contributed, assigned, transferred and
conveyed to the Sponsor, including causing assignment directly to Freddie Mac
for the benefit of the Sponsor (collectively, the “Transfer”), without recourse,
all right, title and interest of ATAX in and to the Bonds, all payments due
thereon, all rights held by ATAX as the Bondholder Representative in, to and
under the Bonds and related Bond Documents, and the proceeds of any and all of
the foregoing.  The Bonds will be transferred to the Sponsor in part as a sale,
for an amount equal to the proceeds of the sale of the Class A Certificates
minus costs of the transactions contemplated by the Sponsor Documents, including
escrow and reserve funds required thereby, and in part as a capital
contribution.
 
The Sponsor hereby accepts the Transfer of the Bonds.  Simultaneously with the
Transfer, the Sponsor is depositing the Deposited Assets with Freddie Mac as
contemplated by the Reimbursement Agreement.
 
Section 3. Assignment Procedures.  ATAX, on or before the Closing Date, shall
cause each series of Bonds, identified by CUSIP number, which are in definitive
or certificated form and representing all Bonds of such series outstanding to be
physically delivered to or at the direction of the Sponsor, indorsed (or
accompanied by bond powers indorsed) to the Sponsor or in blank by the current
registered owner thereof and, as applicable, certified by an appropriate
medallion seal, and (ii) each series of Bonds, identified by CUSIP number, which
are registered on the book-entry system of The Depository Trust Company (“DTC”)
and representing all Bonds of such series outstanding to be transferred pursuant
to appropriate transfer instruments or instructions via the DTC securities
settlement, delivery and payment system to or for the account of the Sponsor or
such other account as directed by the Sponsor.
 
Section 4. Representations and Warranties of ATAX.  ATAX hereby represents and
warrants to the Sponsor that as of the Closing Date:
 
(i) Due Authorization, Execution and Validity.  This Agreement has been duly
authorized by ATAX, is valid and binding agreement of ATAX, and is enforceable
in accordance with its terms except as may be limited by bankruptcy, insolvency,
reorganization, moratoriums, liquidation or readjustment of debt or similar laws
affecting the enforcement of creditors’ rights generally and as may be limited
to the effect of general principles of equity.
 
(ii) Organization and Existence.  ATAX (i) is a limited partnership duly
organized and existing pursuant to the laws of the State of Delaware, (ii) has
the corporate power and authority to own its properties and to carry on its
business as now being conducted and as contemplated hereby, and (iii) has the
corporate power and authority to execute and perform all of its undertakings
hereunder.
 
(iii) No Violation.  The execution and performance by ATAX of this Agreement
(i) will not violate in any material respect or, as applicable, have not
violated in any material respect any provision of any law, rule or regulation
binding upon ATAX or any order of any court or other agency or government having
jurisdiction over ATAX, and (ii) will not violate in any material respect, or as
applicable, have not violated in any material respect any provision of any
indenture, agreement or other instrument to which ATAX is a party or is
otherwise subject, or result in the creation or imposition of any lien, charge
or encumbrance of any nature except, in each case, as contemplated by the
Sponsor Documents or this Agreement or as would not reasonably be expected to
have a material adverse effect on ATAX’s ability to perform its respective
obligations hereunder or under the ATAX Documents.
 
(iv) Fair Value.  ATAX has received reasonably equivalent value and fair
consideration for the Bonds that it assigned to the Sponsor.
 
(v) Good Title; Absence of Liens; Security Interest.  Immediately prior to the
transfer to the Sponsor, ATAX is the owner of, and has good and marketable title
to, the Bonds that it assigned to the Sponsor free and clear of all liens, and
has full right, corporate power and lawful authority to assign, transfer and
pledge such Bonds.
 
(vi) Solvency; Fraudulent Conveyance.  ATAX is solvent and will not be rendered
insolvent by the transactions contemplated by the Transaction Documents and,
after giving effect to such transactions, ATAX will not be left with an
unreasonably small amount of capital with which to engage in its business.  ATAX
does not intend to incur, or believes that it has incurred, debts beyond its
ability to pay such debts as they mature.  ATAX does not contemplate the
commencement of insolvency, bankruptcy, liquidation or consolidation proceedings
or the appointment of a receiver, liquidator, conservator, trustee or similar
official in respect of ATAX or any of its assets.  ATAX is not transferring (or
causing to be transferred) the Bonds to the Sponsor and is not causing any
affiliate of ATAX to transfer any Bonds to the Sponsor, and is not causing the
Sponsor to transfer any Bonds to Freddie Mac, all as contemplated by the Sponsor
Documents, with any intent to hinder, delay or defraud any of ATAX’s or its
affiliates’ creditors.
 
(vii) Bonds.  With respect to the Bonds ATAX makes the representations and
warranties set forth in Section 2.1 of the Reimbursement Agreement, as if such
representations and warranties are set forth herein.
 
Section 5. Representations and Warranties of the Sponsor.  The Sponsor hereby
represents and warrants to ATAX that as of the Closing Date:
 
(i) Due Authorization, Execution and Validity.  This Agreement has been duly
authorized by the Sponsor, is valid and binding agreement of the Sponsor, and is
enforceable in accordance with its terms except as may be limited by bankruptcy,
insolvency, reorganization, moratoriums, liquidation or readjustment of debt or
similar laws affecting the enforcement of creditors’ rights generally and as may
be limited to the effect of general principles of equity.
 
(ii) Organization and Existence.  The Sponsor (i) is a limited liability company
duly organized and existing pursuant to the laws of the State of Delaware,
(ii) has the power and authority to own its properties and to carry on its
business as now being conducted and as contemplated hereby, and (iii) has the
power and authority to execute and perform all of its undertakings hereunder.
 
(iii) No Violation.  The execution and performance by the Sponsor of this
Agreement (i) will not violate in any material respect or, as applicable, have
not violated in any material respect any provision of any law, rule or
regulation binding upon the Sponsor or any order of any court or other agency or
government having jurisdiction over the Sponsor, and (ii) will not violate in
any material respect, or as applicable, have not violated in any material
respect any provision of any indenture, agreement or other instrument to which
the Sponsor is a party or is otherwise subject, or result in the creation or
imposition of any lien, charge or encumbrance of any nature except, in each
case, as contemplated by the Sponsor Documents or this Agreement or as would not
reasonably be expected to have a material adverse effect on the Sponsor’s
ability to perform its respective obligations hereunder or under the Sponsor
Documents.
 
(iv) Solvency; Fraudulent Conveyance.  The Sponsor is solvent and will not be
rendered insolvent by the transactions contemplated by the Transaction Documents
and, after giving effect to such transactions, the Sponsor will not be left with
an unreasonably small amount of capital with which to engage in its
business.  The Sponsor does not intend to incur, or believes that it has
incurred, debts beyond its ability to pay such debts as they mature.  The
Sponsor does not contemplate the commencement of insolvency, bankruptcy,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator, conservator, trustee or similar official in respect of the Sponsor
or any of its assets.  The Sponsor is not transferring the Bonds to Freddie Mac,
all as contemplated by the Sponsor Documents, with any intent to hinder, delay
or defraud any of the Sponsor’s creditors.
 
Section 6. Characterization of Transfer.  It is the express intention of the
parties hereto that the Transfer of the Bonds by ATAX to the Sponsor be, and be
construed as, an absolute sale and transfer to the Sponsor and not as a secured
borrowing or a pledge of the Bonds by ATAX to the Sponsor to secure a debt or
other obligation of ATAX.  ATAX will record the transaction as a sale from ATAX
to the Sponsor; provided however, that due to consolidation of the Sponsor with
ATAX under GAAP, the sale transaction will be presented on the consolidated
financial statements of ATAX and the Sponsor as a secured financing for GAAP
and, therefore, the Class A Certificates will be reported as debt on the
consolidated financial statements of ATAX.  However, in the event that,
notwithstanding the aforementioned intent of the parties, the Bonds are held to
be property of ATAX, then, and exclusively and solely in such event, it is the
express intent of the parties that such conveyance be deemed to be a pledge of
the Bonds by ATAX to the Sponsor to secure a debt or other obligation of ATAX
and this Agreement shall also be deemed to be a security agreement within the
meaning of Articles 8 and 9 of the New York Uniform Commercial Code.
 
Section 7. Headings.  The various headings in this Agreement are included for
conveyance only and shall not affect the meaning or interpretation of any
provision of this Agreement.  References in this Agreement to section names or
numbers are to such sections of this Agreement.
 
Section 8. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.
 
Section 9. Counterparts. This Agreement may be executed in two or more
counterparts each of which shall be an original, but all of which together shall
constitute one and the same instrument.
 
[signatures on next page]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Sale, Contribution and
Assignment Agreement to be duly executed as of the date specified above.
 


 
AMERICA FIRST TAX EXEMPT INVESTORS, L.P., a Delaware limited partnership
Its:  Member
 
 
By:
AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware limited
partnership

Its:       General Partner


 
By:
THE BURLINGTON CAPITAL GROUP LLC, a Delaware limited liability company

Its:         General Partner


By:         /s/ Michael J.
Draper                                                
Michael J. Draper
Chief Financial Officer












 
[SIGNATURE PAGE TO THE SALE, CONTRIBUTION
 
AND ASSIGNMENT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 



ATAX TEBS I, LLC, a Delaware limited liability company
 
 
By:  AMERICA FIRST TAX EXEMPT INVESTORS, L.P., a Delaware limited partnership

Its:  Member
 
 
By:
AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware limited
partnership

Its:       General Partner


 
By:
THE BURLINGTON CAPITAL GROUP LLC, a Delaware limited liability company

Its:         General Partner


By:         /s/ Michael J.
Draper                                                
Michael J. Draper
Chief Financial Officer


 


 
[SIGNATURE PAGE TO THE SALE, CONTRIBUTION
 
AND ASSIGNMENT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 




1.
Texas Department of Housing and Community Affairs

 
Multifamily Housing Revenue Bonds

 
(Bella Vista Apartments)

 
Series 2006



2.
South Carolina State Housing Finance and Development

 
Authority

 
Multifamily Rental Housing Revenue Bonds

 
(Bridle Ridge Apartments) Series 2008



3.
Austin Housing Finance Corporation

 
Multifamily Housing Revenue Bonds

 
(Runnymede Apartments Project)

 
Series 2007



4.
City of Maplewood, Minnesota

 
Multifamily Housing Revenue Bonds

 
(Woodlynn Village Project)

 
Series 2007

 
5.
Senior Beneficial Interest Certificate

 
Florida Housing Finance Corporation

 
Multifamily Mortgage Revenue Refunding Bonds

 
2003 Series I

 
(Fairmont Oaks Apartments)



6.
Senior Beneficial Interest Certificate

 
Florida Housing Finance Corporation

 
Multi-Family Housing Revenue Refunding Bonds

 
2001 Series G

 
(Lake Forest Apartments)



7.
Iowa Finance Authority

 
Multifamily Mortgage Revenue Refunding Bonds

 
(The Mill Apartments Project)

 
Series 1999A



8.
South Carolina State Housing, Finance,

 
and Development Authority

 
Multifamily Rental Housing Revenue Refunding Bonds

 
(Bent Tree Apartments Project)

 
Series 2000H-1



9.
Bexar County Housing Finance Authority

 
Multifamily Housing Revenue Bonds

 
(The Villages at Lost Creek Apartments Project) Series 2006A-1



10.
Strategic Housing Finance Corporation of Travis County

 
Multifamily Housing Mortgage Revenue Bonds

 
(Southpark Apartments)  Series 2006



11.
Ohio Housing Finance Agency

 
Multifamily Housing Revenue Bonds

 
(Foundation for Affordable Housing Portfolio Project) Series 2010A



12.
South Carolina State Housing Finance and Development Authority

 
Multifamily Rental Housing Revenue Bonds (Cross Creek Apartments Project)

 
Series 2005



13.
The County of Lake, Illinois

 
Multifamily Housing Revenue Bonds

 
(Brookstone Apartments Project)

 
Series 2007



 
